Citation Nr: 0727890	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for service connected 
asthma, currently evaluated at 60 percent.

2.	Entitlement to service connection for coronary artery 
disease, as secondary to service connected asthma.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from numerous decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which, in 
November 2000, increased the veteran's rating for service 
connected asthma to 60 percent, and in March 2006, denied 
service connection for coronary artery disease, as secondary 
to service connected asthma, and denied TDIU.  With respect 
to the increased rating claim, the RO supplied a notice of 
decision in January 2001 and subsequent decisions and notices 
thereof, which confirmed and continued the 60 percent rating, 
the most recent of which occurred in November 2004.  The 
veteran thereafter submitted a timely Notice of Disagreement 
(NOD) in December 2004, and the RO then issued a Statement of 
the Case (SOC) in May 2005.   The veteran timely filed a 
substantive appeal in June 2005.

As for the secondary service connection and TDIU claims, the 
RO issued a notice of decision in March 2006 and the veteran 
timely filed an NOD thereafter in May 2006.  In August 2006, 
the RO provided an SOC only with respect to the secondary 
service connection claim, and the veteran timely submitted a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2007 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.

At his Travel Board hearing, the veteran raised the issue of 
service connection for anxiety as secondary to his service 
connected asthma disability, which he previously had raised 
in a May 2006 NOD.  See Hearing Transcript at 2. The Board 
refers this matter to the RO for further action to include 
full development of the record and adjudication of the matter 
after providing proper Veterans Claims Assistance Act (VCAA) 
notice.

Also at his hearing, the veteran indicated that his service 
connected asthma has worsened since his last VA examination, 
which leads the Board to conclude that a fresh examination is 
warranted.  See Hearing Transcript at 9.  As for his service 
connection claim for coronary artery disease as secondary to 
his service connected asthma, the Board comments that the 
current medical evidence of record does not provide 
sufficient information upon which the Board may fully and 
fairly adjudicate this claim.  As such, the Board must also 
remand this issue for further development.  

In addition, the RO never issued a Statement of the Case 
(SOC) addressing the veteran's disagreement with the March 
2006 TDIU denial, thus the Board must remand this issue so 
that the RO can send the veteran an SOC, and provide him an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, all claims in the instant appeal are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2006).  First, as noted above, with respect to his increased 
rating claim for asthma, the veteran testified at his June 
2007 Travel Board hearing that his asthma symptoms had 
worsened since the last VA examination.  See Hearing 
Transcript at 9.  In addition, the veteran has indicated that 
medical officials have advised him that, at times, his 
anxiety masks itself as an asthma attack.  See Hearing 
Transcript at 4 (stating that medics had informed him that 
shortness of breath or racing heart symptoms are sometimes 
due to anxiety and sometimes due to asthma).  Further, the 
most recent VA medical examination of record, occurring in 
July 2005, did not contain a reliable pulmonary function 
test, which could provide critical information about the 
severity of this asthmatic disorder.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602; see also July 2005 VA Examination 
Report (noting as follows, "pulmonary function studies: poor 
patient effort; exam does not meet ATS guidelines.  Exam in 
unreliable") (emphasis added).  Accordingly, the Board must 
obtain a more current and thorough pulmonary examination to 
assess the current severity of the veteran's asthma.   Id.; 
38 C.F.R. § 3.326.

As for the veteran's claim that his service connected asthma 
has aggravated his non-service connected coronary artery 
disease, see Hearing Transcript at 8 (testifying that his 
service connected asthma aggravated his coronary artery 
disease), the Board comments that although the RO supplied a 
July 2005 VA examination, which assessed this disease and its 
likely etiology, the examiner concluded after a review of the 
claims file and physical examination only that "coronary 
artery disease less likely than not secondary to the 
patient's service connected asthma.  The two conditions are 
not related."  Such a conclusion, however, fails to answer 
the question of whether the veteran's service connected 
asthma has aggravated or permanently worsened his coronary 
artery disease.  VA regulation provides that a disability 
which is proximately due to or results from another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In the absence of a medical 
opinion addressing the question of whether the veteran's 
service connected asthma aggravated his non-service connected 
coronary artery disease, the Board must remand the case for 
such an opinion.

The veteran should also be provided notice of an amendment to 
38 C.F.R. § 3.310, effective October 10, 2006.  See 71 Fed. 
Reg. 52744 (2006).  While this amendment merely codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation, since this case must be remanded for 
the development noted above, such notice should be provided.

Additionally, as noted in the Introduction, by a March 2006 
decision, the RO denied the veteran's claim for entitlement 
to a TDIU.  The RO notified the veteran of this decision in 
March 2006.  Thereafter, on May 1, 2006, the veteran timely 
filed an NOD with that determination, wherein he clearly 
indicated his objection to the TDIU denial.  See 38 C.F.R. § 
20.201; May 2006 NOD (listing issues with which the veteran 
disagreed, to include "entitlement to unemployability").  
The RO, however, failed to address this issue in its August 
2006 SOC and further did not issue any separate SOC 
pertaining to the denial of TDIU.  See 38 C.F.R. §§ 19.29, 
19.30 (requiring that the RO furnish an SOC when veteran has 
timely filed an NOD); accord Acosta v. Principi, 18 Vet. App. 
53, 58 (2004) (recognizing that "[u]pon receipt of a timely 
NOD, the RO must issue an SOC").  While the Board recognizes 
that on May 26, 2006 the veteran completed an "Appeal 
Election Form," wherein he indicated his desire to appeal 
"asthma; I get anxiety; cardio trouble [and] worrying," but 
neglected to include TDIU, the Board does not construe this 
subsequent filing as an abandonment of his objection to the 
TDIU denial.  In any event, in order to constitute a valid 
withdrawal of such an appeal, the veteran must have 
affirmatively indicated such an intent in writing, which he 
did not do in the May 26, 2006 document, or must otherwise 
have withdrawn this appeal on the record at his Travel Board 
hearing, which he also did not do.  38 C.F.R. § 20.204(b) 
("Except for appeal withdrawn on the record at a hearing, 
appeal withdrawals must be in writing"); see Hearing 
Transcript at 2, 6.  As the RO has not yet issued an SOC on 
the matter of TDIU, the Board remands this issue for the 
required action.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice- connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  

2. The AMC/RO must obtain any pertinent 
VA records reflecting medical treatment 
for asthma compiled since the August 2006 
SOC, not already contained in the file, 
for inclusion in the veteran's claims 
folder.  

3. The AMC/RO must afford the veteran a 
VA pulmonary examination to assess the 
current level of severity of his service 
connected asthma.  The clinician must 
conduct all necessary tests, to include 
pulmonary function studies, and take an 
appropriate history from the veteran, to 
include treatment and medication history, 
in addition to providing a physical 
examination.  

The VA examiner must also offer an 
opinion as to the likelihood that the 
veteran's service connected asthma has 
aggravated his non-service connected 
coronary artery disease.  The examiner 
must review the claims file and indicate 
as such in the report.

Following a review of the relevant 
medical evidence in the claims file the 
clinician is requested to answer the 
following question:
			
Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's asthma aggravated his 
coronary artery disease?
			
The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The clinician is also advised that 
"aggravation" is defined for VA 
compensation purposes is defined as a 
permanent worsening of the disability.     

If the veteran's heart disease was 
aggravated by his service-connected 
asthma, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the nonservice-connected 
disease (e.g., slight., moderate) before 
the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the clinician 
should so indicate in the examination 
report.  

5. The AMC/RO must issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to total disability based 
on individual unemployability.  The 
Statement of the Case must include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal.  38 
C.F.R. § 20.302(b) (2006).

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last Statement of the 
Case, the AMC/RO must readjudicate the 
veteran's claims.  If the veteran remains 
unsatisfied with the outcome, the AMC/RO 
should issue an appropriate Supplemental 
Statement of the Case and provide an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




